Citation Nr: 0934367	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2007 by the 
undersigned Veterans Law Judge. 

In October 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.

The medical evidence reveals that the Veteran underwent knee 
replacement surgeries for both knees in 2004.  The issue of a 
total evaluation in connection with these surgeries is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

A bilateral knee disability is causally or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Bilateral Knee 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Veteran is claiming entitlement to service connection for 
a bilateral knee disability.  He asserts his knees were 
injured during service as an infantryman.  The Veteran 
testified in July 2007 that he first injured his knees in an 
Armored Personnel Carrier that hit a deep hole, throwing him 
forward and injuring his knees in Vietnam.  Additionally, the 
Veteran testified that he received shots in his knees to 
alleviate the pain.  He also testified that he sought 
treatment again when stationed at Fort Ord and in Germany in 
1977.  He testified that he was given x-rays in 1984, and in 
1988 he was diagnosed with a knee condition.

Complete service treatment records could not be located.  The 
Board has a heightened duty to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The legal standard for proving 
a claim for service connection is not lowered.  However, the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant is 
increased.  Russo v. Brown, 9 Vet. App. 46 (1996).

The available service treatment records were reviewed.  In 
July 1988, the Veteran complained of pain in his right knee 
that was aggravated by standing, walking, and strenuous 
exercise.  He was diagnosed with chondromalacia of the right 
knee and osteoarthritic pain.

Post-service treatment records indicate the Veteran has 
received private medical care for his knees, including knee 
replacement surgeries for both knees.  Records indicate in 
April 2001, an x-ray of the Veteran's knees demonstrated 
advanced degenerative joint disease.  Additionally, in April 
2003, an x-ray of his left knee showed severe genu varum and 
severe degenerative joint disease.

The Veteran was afforded a VA examination in October 2004.  
The Veteran reported his pain was better since his knee 
replacements, but that he still experienced some pain.  He 
reported taking Vioxx previously, but was not taking any 
medications for his knees at the time of the examination.  
The Veteran indicated he had no recent swelling of his knees.  
Additionally, the Veteran stated he used a cane as needed, 
but did not have knee braces or corrective shoes.  The 
Veteran complained of pain when he climbs stairs, and 
requires extra room when he sits, to extend his legs.  
Physical examination revealed no swelling in either knee.  
Flexion of both knees was 100 degrees, without pain.  The 
examiner indicated the Veteran lacked 20 degrees of extension 
in his left knee and 15 degrees of extension in the right 
knee.  The Veteran's gait was noted to be normal; however, 
stability testing was not completed due to the Veteran's 
bilateral knee replacements.  The examiner stated the Veteran 
had end-stage osteoarthritis in both knees that required 
bilateral knee replacements.  No medical diagnosis of the 
right knee was given at the examination.  The examiner stated 
that based only on the one entry in the service treatment 
records, an opinion could not be made without resorting to 
speculation.

The Veteran was afforded an additional VA examination in 
October 2008.  The Veteran described to the examiner his 
accounts of injuring his knees during service.  The examiner 
stated the Veteran had an antalgic gait with evidence of 
abnormal weight bearing.  The Veteran's right knee had valgus 
varus, and both knees had limited ranges of motion due to 
pain.  X-rays taken indicated soft tissue swelling involving 
the quadriceps and patellar tendons, with possible calcified 
post-rupture of the right quadriceps tendon.  The examiner 
diagnosed the Veteran with status post-total knee replacement 
bilaterally, soft tissue swelling involving the quadriceps 
and patellar tendons, possible calcified post-rupture of the 
right quadriceps tendon and arthritis of the bilateral knees.  
The examiner opined that the Veteran's bilateral knee 
disability at least as likely as not had its onset during 
service and is related to his active service.  The examiner 
continued the opinion by stating that there is no question 
that the Veteran's present knee condition is associated with 
the knee condition he had during service.  The rationale for 
this statement was that the Veteran had advanced arthritis in 
2001 and arthritis is a degenerative disease that advances 
over time.

An additional VA medical opinion was obtained in April 2009.  
The examiner agreed with the VA examiner's opinion from 
October 2008, which related the Veteran's degenerative joint 
disease of both knees to his active military duty.  The 
examiner stated the rationale for this opinion was that such 
extensive disease requiring bilateral knee replacements so 
soon after the Veteran's tour of duty must have begun on 
active duty and is related to the injuries noted in his file.  
The examiner concluded by opining that is more likely than 
not the Veteran's degenerative joint disease of both knees is 
linked to his active duty.

Although the medical opinions are based on the Veteran's 
accounts of injuries sustained during service, the Board 
finds them to be persuasive.  The Veteran is capable of 
testifying as to observable symptoms of an injury or 
illnesses, as well as the length of time those symptoms have 
persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Furthermore, the Board finds no reason to doubt the 
credibility of the Veteran.

In sum, giving the Veteran a heightened benefit of the doubt 
due to his lost service treatment records, and taking into 
consideration the multiple positive medical opinions linking 
his current condition to active duty, the Board finds that 
service connection for a bilateral knee disability is 
granted.


ORDER

Service connection for a bilateral knee disability is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


